          Case 3:18-cv-07784-VC Document 71 Filed 12/14/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  TIMOTHY GARDNER,                                  Case No. 18-cv-07784-VC
                 Plaintiff,
                                                    ORDER RECONSIDERING RULING
          v.                                        GRANTING MOTION FOR LEAVE
                                                    TO FILE AMENDED COMPLAINT
  CITY OF BERKELEY,
                 Defendant.



       Previously the Court granted Gardner’s motion for leave to amend his complaint to assert

a POBRA claim. Dkt. No. 51. The City argued that amendment would be futile because the

claim was barred by the statute of limitations and because Gardner did not adequately allege a

POBRA violation in any event. The Court granted the motion for leave to amend with the

understanding that the City would be able to assert its arguments regarding the statute of

limitations and the merits at summary judgment, which was imminent.
       Even then, it was a close question whether to grant Gardner’s motion to amend. The

motion was filed very late in the case, and there were serious questions about whether Gardner

had been diligent. However, at the time, both parties seemed to agree that the POBRA claim

would not meaningfully expand the litigation.

       Now, at summary judgment, several additional concerns have arisen and caused the Court

to reconsider its prior ruling allowing Gardner to amend. First, it became clear that the facts

relevant to the POBRA claim sit at the very fringes of the common nucleus of fact underlying the

FEHA and Rehabilitation Act claims. Second, the statute of limitations question will likely
require a separate bench trial, meaning that addition of the POBRA claim will indeed greatly
           Case 3:18-cv-07784-VC Document 71 Filed 12/14/20 Page 2 of 2




expand the proceedings—perhaps even to the point of requiring the testimony of witnesses who

would not have been involved in a jury trial on Gardner’s discrimination and retaliation claims.

Had the Court been aware of this possibility, it would not have granted the motion in the first

place, given how late in the case the motion was brought, and given the strong likelihood that

Gardner was aware of the facts giving rise to the claim long before he filed the motion. The City

will likely be prejudiced by having to litigate, in a separate trial where the plaintiff seeks

different relief, a claim that differs in both operative facts and theory from the claims in

Gardner’s original complaint. Cf. Sonoma County Association of Retired Employees v. Sonoma

County, 708 F.3d 1109, 1117 (9th Cir. 2013).

       Moreover, it turns out that the POBRA claim raises a difficult issue of state law that the

California courts have not yet addressed directly, the resolution of which could have a significant

effect on how law enforcement agencies in California make their promotion decisions. Compare

Poole v. Orange County Fire Authority, 61 Cal.4th 1378 (Cal. 2015) with Brutsch v. City of Los

Angeles, 3 Cal.App.4th 354 (Cal. App. 1992). That issue is better decided by the state courts, and

thus is a further reason the Court should have, in its discretion, denied the motion to add the

POBRA claim.

       For all these reasons, the Court has reconsidered its prior ruling granting the motion to

add the POBRA claim, and that motion is now denied. Of course, denial is without prejudice to
Gardner’s ability to pursue the POBRA claim for injunctive relief in state court, to the extent

there is no independent bar to his doing so. The prior iteration of the complaint will be operative

for the remainder of this case.

       IT IS SO ORDERED.

Dated: December 14, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                   2
